Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of May 9,
2019 (the “Effective Date”), between News Corporation, a Delaware corporation
(the “Company”), located at 1211 Avenue of the Americas, New York, NY 10036, and
Mr. Robert Thomson, residing at the address that is on file with the Company
(the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is currently employed as the Chief Executive Officer of
the Company pursuant to an amended and restated employment agreement among the
Company, NC Transaction, Inc., a Delaware corporation and wholly owned
subsidiary of the Company, and the Executive dated as of March 9, 2016 (the
“Prior Agreement”); and

WHEREAS, the Company and the Executive desire to amend and restate the Prior
Agreement.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:

1. Duties.

(a) The Company agrees to continue to employ the Executive and the Executive
agrees to continue to be employed by the Company for the Term of Employment
(hereinafter defined). During the Term of Employment, the Executive shall
(i) have the title and the duties of Chief Executive Officer of the Company; and
(ii) report directly to the Board of Directors of the Company.

(b) If the Executive is elected or appointed as a member of any office or board
of the Company or any of its subsidiaries or affiliates, the Executive agrees to
serve in such a capacity or capacities without any additional compensation.
During the Term of Employment the Executive shall devote substantially all of
his business time and attention and give his best efforts and skill to
furthering the business and interests of the Company and to the performance of
his duties as the Chief Executive Officer of the Company.

2. Term. “Term of Employment” as used herein shall mean the period from the
Effective Date through June 30, 2023 (the “Term End Date”); provided, however,
if the Term of Employment is terminated earlier, as hereinafter set forth, the
Term of Employment shall mean the period from the Effective Date through the
effective date of such earlier termination. The Term of Employment shall be
terminated earlier only in accordance with Sections 8 and 9 hereof.

3. Location. The Executive shall be based and essentially render services in the
New York City metropolitan area at the principal office maintained by the
Company in such area. The Executive will travel as reasonably required to
perform his functions hereunder.



--------------------------------------------------------------------------------

4. Compensation.

(a) Base Salary. As compensation for his services, the Executive shall receive a
base salary at an annual rate of $3,000,000 (the “Base Salary”) to be paid in
the same manner as other senior executives of the Company are paid.

(b) Annual Bonus. In addition, the Executive will be eligible to receive an
annual bonus (the “Annual Bonus”) with a target of $5,000,000 (the “Annual Bonus
Target”) based on the achievement of performance metrics and targets established
and approved by the Compensation Committee of the Board of Directors. Any Annual
Bonus granted shall be paid in cash at the same time as other senior executives
of the Company are paid, and in all events no later than March 15 of the
calendar year following the calendar year in which the applicable fiscal year
ends. For the avoidance of doubt, any bonus payments received by the Executive
shall be subject to the Company’s claw-back policies.

(c) Long-Term Incentive. The Executive shall also be eligible to receive an
annual award under the Company’s 2013 Long-Term Incentive Plan, as amended and
restated, or any other Company performance-based long-term equity-based
incentive program (the “Plan”), in accordance with the terms and conditions of
the Plan, that has a target of $7,000,000 (the “Equity Bonus”); provided that at
least $1,000,000 of the Equity Bonus target shall be solely based on the
achievement of relative total stockholder return. The Equity Bonus shall be in a
form and subject to such other terms and conditions, including claw-back
provisions, as determined by the Company and consistent with those of equity
awards to the most senior executives of the Company. If the Term of Employment
expires on the Term End Date and the Executive is not offered an extension or
renewal on similar or better terms, the Executive shall be eligible to continue
to vest in any Equity Bonus awarded during the Term of Employment.

5. Other Benefits. The Executive shall be entitled to the following benefits
(collectively, the “Benefits”):

(a) The Executive shall be eligible to participate in all of the incentive or
benefit plans or arrangements presently in effect or hereafter adopted by the
Company or its applicable affiliates and to such other perquisites as are
applicable to other senior executives of the Company of equal rank including,
but not limited to, any profit-sharing, pension, group medical, dental,
disability and life insurance or other similar benefit plans.

(b) The Executive shall be entitled to paid vacation annually, in such amount as
provided to other senior executives of the Company.

6. Business Expenses. During the Term of Employment, the Company shall pay, or
reimburse the Executive for, all expenses reasonably and necessarily incurred by
him in connection with his performance of his duties hereunder, including,
without limitation, up to $15,000 of reimbursable expenses for legal fees
incurred during the negotiation of his Employment Agreement. Such business
expenses shall be reimbursed as provided in Section 23(f).

 

2



--------------------------------------------------------------------------------

7. Confidentiality; Restriction on Competition.

(a) The Executive shall hold all of the Company’s Confidential Information (as
hereinafter defined) in strictest confidence, and will not, directly or
indirectly, take, publish, use or disclose any of the Company’s Confidential
Information at any time after the termination of the Executive’s employment, for
any reason, except as may be required by law, provided that upon learning of any
such legal requirement, the Executive shall promptly provide the Company with
written notice to the Company of any such legal requirement in enough time for
it to try to obtain an appropriate protective order or other remedy. For
purposes of this Agreement, the phrase “Confidential Information” means personal
information regarding past and present executives of the Company and its
affiliates, including their family members, all trade secrets and information on
costs, pricing, and materials, supplier information, customer lists and customer
information, vendor lists and vendor information, employee lists and employee
information, market share reports, customer contract terms and rates, account
management, financial information, audit information, research, development,
marketing plans, promotion plans and/or compilations of information that was
disclosed to or acquired by the Executive during or in the course of the
Executive’s employment that relates to the business of the Company and is not
generally available to the public or generally known in the Company’s industry.

(b) Confidential Information does not include that information which the
Executive can affirmatively prove by clear and convincing evidence: (i) is, at
the time of disclosure, in the public domain other than as a result of
disclosure (whether by act or omission) by the Executive or by other persons to
whom the Executive has disclosed such information; (ii) was available to the
Executive without an obligation of confidentiality prior to the Executive’s
employment with the Company; (iii) is independently developed by the Executive
having had no access to any Confidential Information and without the use of any
such information; or (iv) becomes available to the Executive without an
obligation of confidentiality from a source, other than the Company, having the
legal right to disclose such information.

(c) All papers, books, records, files, proposals or other documents, and all
computer software, software applications, files, databases and the like relating
to the business and affairs of the Company or which contain Confidential
Information, whether prepared by the Executive or otherwise coming into the
Executive’s possession, shall remain the exclusive property of the Company and
shall not be removed from its premises except as necessary for the performance
of the Executive’s responsibilities and in furtherance of the interests of the
Company. Upon the termination of the Executive’s employment for any reason, the
Executive will immediately surrender and turn over to the Company any property
of the Company which the Executive may have in the Executive’s possession,
custody or control, no matter where located, and whether in electronic, paper or
other format, including, but not limited to, records, files, drawings,
documents, models, disks, computers and other equipment, and the Executive shall
not keep any copies or portions thereof, including any material contained on the
Executive’s personal computer which is currently located at the Executive’s
residence, if any, including any files the Executive may have saved or
downloaded from the Company’s computer system.

 

3



--------------------------------------------------------------------------------

(d) While the Executive is employed by the Company and after the Executive’s
employment terminates for whatever reason, the Executive agrees not to publicly
criticize the Company, its corporate affiliates, or subsidiaries, and their
respective officers, directors, stockholders or employees and agrees further not
to cause harm to the Company by speaking of the Company, its affiliates,
officers, stockholders or employees in an unflattering way. This requirement
will not prohibit the Executive from providing truthful testimony if required by
law, and subject to the Executive’s obligation to provide the Company prior
notice of such legal requirement pursuant to Section 7(a). In addition, nothing
in this Agreement or in any other agreement between the Executive and the
Company will prohibit the Executive from reporting to any governmental agency or
governmental entity information concerning possible violations of law or
regulation.

(e) In order to protect the Company’s goodwill with its clients, vendors and
employees, during the Term of Employment and for one (1) year following
termination of the Executive’s employment for any reason, the Executive shall
not, directly or indirectly, either personally or on behalf of any other entity
(whether as a director, stockholder, owner, partner, consultant, principal,
employee, agent or otherwise), engage in any of the following conduct:
(a) canvass, solicit or accept any business on behalf of any of the Company’s
competitors from any business or organization that had interacted with the
Company during the last three (3) years of the Executive’s employment;
(b) solicit or recruit for employment, hire, employ, attempt to employ, or
engage or attempt to engage as a contractor or consultant any individual
employed by the Company or its affiliates, or entice or suggest to such
individual to terminate his or her employment with the Company; or (c) take any
action which is intended, or would reasonably be expected to, adversely affect
the Company, its subsidiaries, or their respective businesses, reputation, or
relationship with their clients, business partners or vendors.

(f) During the Term of Employment, the Executive shall not engage, and shall not
solicit any employees of the Company or its affiliates to engage, in any other
commercial activities that may in any way interfere with the performance of the
Executive’s duties or responsibilities to the Company. During the Term of
Employment, without the prior written consent of the Company, the Executive
shall have no interest, directly or indirectly, in any business or prospective
business (whether conducted by a natural person, partnership, corporation or
other entity) whose products, services or activities materially compete or seek
to compete, in whole or in part, with business conducted by the Company and the
Executive shall perform no services, directly or indirectly, for any person,
partnership, corporation or other entity engaged in any such business.

(g) The Executive shall at all times be subject to, comply with and carry out
such rules, regulations, policies, directions and restrictions applicable to
employees of the Company generally, as the Company may from time to time
implement or establish, including, without limitation, the Company’s Standards
of Business Conduct and claw-back policies, as well as those imposed by law. The
Executive acknowledges that he has received copies of such policies, has
reviewed them and understands them.

 

4



--------------------------------------------------------------------------------

(h) The Executive acknowledges that the relationship between the Executive and
the Company is exclusively that of employer and employee and that the Company’s
obligations to the Executive are exclusively contractual in nature. The Company
shall be the sole owner of all the fruits and proceeds of the Executive’s
services hereunder, including, but not limited to, all ideas, concepts, formats,
suggestions, developments, arrangements, designs, packages, programs, promotions
and other intellectual properties which the Executive may create in connection
with and during the Term of Employment, free and clear of any claims by the
Executive (or anyone claiming under the Executive) of any kind or character
whatsoever (other than the Executive’s right to compensation hereunder). The
Executive shall, at the request of the Company, execute such assignments,
certificates or other instruments as the Company may from time to time deem
necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend its right, title and interest in or to any such properties.

(i) The Company shall have the right to use the Executive’s name, biography and
likeness in connection with its business, including in advertising its products
and services, and may grant this right to others, but not for use as a direct
endorsement.

8. Termination by the Company. The Executive’s employment hereunder may be
terminated by the Company without any breach of this Agreement only under the
following circumstances:

(a) The Executive’s employment hereunder shall terminate upon his death.

(b) If, as a result of the Executive’s incapacity and disability due to physical
or mental illness, the Executive fails to perform his duties hereunder for a
period of 365 consecutive days during the Term of Employment, the Company may
terminate the Executive’s employment hereunder.

(c) The Company may terminate the Executive’s employment hereunder for “cause”
as defined herein. For purposes of this Agreement, “cause” shall mean: (i) the
Executive is convicted of, or pleads guilty or nolo contendere to, a felony or
crime involving moral turpitude; (ii) the Executive engages in conduct that
constitutes willful neglect or willful misconduct in carrying out the
Executive’s duties under this Agreement, and such breach remains uncured
following fifteen (15) days prior written notice given by the Company to the
Executive specifying such breach, provided such breach is capable of being
cured; (iii) the Executive has breached any material representation, warranty,
covenant or term of this Agreement, including among other things, a breach of
written Company policy, and such breach remains uncured following twenty-one
(21) days prior written notice specifying such breach given by the Company to
the Executive, provided such breach is capable of being cured; (iv) the
Executive’s act of fraud or dishonesty in the performance of the Executive’s job
duties; (v) the Executive intentionally engages in conduct which impacts
negatively and materially on the reputation or image of the Company, its
affiliates, or any of their respective products; and/or (vi) the Executive’s use
of or addiction to illegal drugs.

(d) The Company may terminate the Executive’s employment other than for cause,
death or disability, subject to Section 10(d) hereof.

 

5



--------------------------------------------------------------------------------

(e) Any termination of the Executive’s employment by the Company (other than
termination pursuant to Section 8 (a)) shall be communicated by a written Notice
of Termination to the Executive. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in full detail the
facts and circumstances claimed to provide the basis for termination of the
Executive’s employment under the provision so indicated.

(f) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by his death, the date of this death; (ii) if the Executive’s
employment is terminated by the Company pursuant to Sections 8(b), (c) or (d) or
by the Executive pursuant to Section 9, the date specified in the Notice of
Termination.

9. Termination by the Executive.

(a) At his option, and provided the following occurrences satisfy the “Good
Reason” safe harbor within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and Section 1.409A-1(n)(2)(ii) of the
Treasury Regulations promulgated thereunder, the Executive may terminate his
employment without any breach of this Agreement only under the following
circumstances:

(i) In the event of a material breach of the Agreement by the Company, which
breach, if curable, is not cured within thirty (30) days after the Company’s
Chief Human Resources Officer and General Counsel each receive written notice
specifying such breach;

(ii) If the Executive is required to be based and essentially render services in
other than the New York City metropolitan area at the principal office of the
Company in such area; or

(iii) A material diminution in the Executive’s job description, title,
authority, duties or responsibility (other than during a period of Executive’s
mental or physical incapacity).

(b) Any Good Reason termination of his employment by the Executive shall be
communicated by a written Notice of Termination to the Company within ninety
(90) days of the condition giving rise to such Good Reason first occurring, and
the Company shall have thirty (30) days from such notice to cure the condition
giving rise to such Good Reason, as set forth in Section 1.409A-1(n)(2)(C) of
the Treasury Regulations.

(c) In addition, the Executive may voluntarily terminate his employment other
than for Good Reason by a Notice of Termination specifying the Date of
Termination at least sixty (60) days in advance.

 

6



--------------------------------------------------------------------------------

10. Compensation Upon Termination.

(a) If the employment of the Executive is terminated pursuant to Section 8(a)
hereof, by reason of his death, the Company agrees to pay directly to his
surviving spouse (or to another recipient designated in writing by the Executive
from time to time), or if his spouse shall not survive him, then to the legal
representative of his estate, (i) for a period of twelve (12) months (commencing
with the Date of Termination) an amount equal to and payable at the same rate as
his then current Base Salary; (ii) any Annual Bonus payable but not yet paid
with respect to any fiscal year ended prior to the Date of Termination, payable
no later than the time specified in Section 4(b) (the “Unpaid Prior Year
Bonus”), (iii) a pro rata portion of the Annual Bonus Executive would have
earned for the fiscal year of termination had no termination occurred
(calculated based on the Annual Bonus Target and the number of days the
Executive was employed by the Company in the fiscal year during which the Date
of Termination occurs compared to the total number of days in such fiscal year),
payable no later than the time specified in Section 4(b) (the “Pro-rated Current
Year Bonus”); and (iv) with respect to Equity Bonus awards or awards under the
Plan, vesting, payment and other terms as provided for under the terms of the
applicable Plan documents. The foregoing payments shall be in addition to what
the Executive’s spouse, beneficiaries or estate may be entitled to receive
pursuant to any employee benefit plan or life insurance policy then provided to
the Executive or maintained by the Company. The payments provided for in this
Section 10(a) shall fully discharge the obligations of the Company and its
affiliates hereunder and the Company and its affiliates shall be under no
obligation to provide any further compensation to the Executive, his surviving
spouse or the legal representative of his estate, except as otherwise required
in this Agreement.

(b) During any period that the Executive fails to perform his duties hereunder
as a result of incapacity and disability due to physical or mental illness, the
Company shall continue to pay to the Executive his full Base Salary and the
Benefits until the Executive returns to his duties or until twelve (12) months
after the Executive’s employment is terminated pursuant to Section 8(b) hereof.
In addition, if the Executive’s employment is terminated pursuant to
Section 8(b), the Executive shall receive: (A) any Unpaid Prior Year Bonus;
(B) the Pro-rated Current Year Bonus; and (C) with respect to Equity Bonus
awards or awards under the Plan, vesting, payment and other terms as provided
for under the terms of the applicable Plan documents. The foregoing payments
shall be in addition to what the Executive may be entitled to receive pursuant
to any disability benefit plan then provided to the Executive or maintained by
the Company. The payments provided for in this Section 10(b) shall fully
discharge the obligations of the Company and its affiliates hereunder and the
Company and its affiliates shall be under no obligation to provide any further
compensation to the Executive.

(c) If the Executive’s employment shall be terminated for cause pursuant to
Section 8(c) or if the Executive shall resign other than for Good Reason
pursuant to Section 9(c), the Company shall pay the Executive his full Base
Salary through the Date of Termination and the Unpaid Prior Year Bonus, if any.
The payments provided for in this Section 10(c) shall fully discharge the
obligations of the Company and its affiliates hereunder and the Company and its
affiliates shall be under no obligation to provide any further compensation to
the Executive.

 

7



--------------------------------------------------------------------------------

(d) If the Company shall terminate the Executive’s employment pursuant to
Section 8(d) hereof, or if the Executive shall terminate his employment
hereunder for Good Reason pursuant to Sections 9(a)-(b) hereof, the Executive
shall receive: (i) each of his Base Salary and Annual Bonus paid in the same
manner as though the Executive continued to be employed hereunder for two
(2) years following the Date of Termination, with each Annual Bonus payment
based on the then current Annual Bonus Target; (ii) any Unpaid Prior Year Bonus;
(iii) the Pro-rated Current Year Bonus; and (iv) continued vesting of any Equity
Bonus awards or awards under the Plan that were granted prior to the Date of
Termination in the same manner as though the Executive continued to be employed
hereunder for two (2) years following the Date of Termination, with payments
made at the same times they would have been made had the Executive continued to
be employed through such date (and, for the avoidance of doubt, any Equity Bonus
awards that would not have been payable but for continued employment through a
date after such date shall be forfeited). The payments provided for in this
Section 10(d) shall fully discharge the obligations of the Company and its
affiliates hereunder and the Company and its affiliates shall be under no
obligation to provide any further compensation to the Executive.

(e) A precondition to the Company’s obligation to pay compensation and provide
benefits to the Executive (or the Executive’s surviving spouse or the legal
representative of the Executive’s estate) pursuant to this Section 10 (other
than accrued but unpaid base salary) shall be the execution and non-revocation
by the Executive, or as the case may be, the Executive’s surviving spouse or the
legal representative of the Executive’s estate, of the Company’s then-standard
separation agreement and general release and the continued compliance with the
terms, conditions and covenants set forth therein.

(f) For the avoidance of doubt, any post-employment bonus payments or equity
grants that vest or remain eligible for vesting will remain subject to the
Company’s claw-back policies and terms and conditions of the applicable Plan
documents.

(g) Without duplicating any benefits set forth in this Section 10, upon any
termination of employment, the Executive (or his spouse, beneficiaries or
estate) will be entitled to any unreimbursed business expenses approved in
accordance with the Company’s policy and due the Executive through termination
and to receive any benefits vested, and to make all elections and receive all
payments and rights under all employee benefit, pension, insurance and other
plans in which the Executive participated in accordance with the terms and
conditions of the plan concerned. Such business expenses shall be reimbursed as
provided in Section 23(f).

(h) The Executive shall have no duty to mitigate his damages hereunder and any
income earned by the Executive following his termination without cause (as
defined in Section 8(c) hereof) or his resignation for Good Reason pursuant to
Sections 9(a)-(b) hereof shall not reduce the compensation payable to the
Executive hereunder.

 

8



--------------------------------------------------------------------------------

11. Survival of Agreement. This Agreement shall inure to the benefit of the
Company and any other successors and general assigns of the Company or any other
corporation or entity which is a parent, subsidiary or affiliate of the Company
to which this Agreement is assigned, and any other corporation or entity into
which the Company may be merged or with which it may be consolidated. For
purposes of clarity, the Company may assign this Agreement in the event of an
asset or stock sale of all or a majority of the Company to the controlling
corporation or entity surviving or resulting from such asset or stock sale. The
terms, conditions, promises and covenants set forth in Sections 7 through 23
shall survive the termination of this Agreement and the Executive’s employment
(in accordance with their respective terms) for any reason.

12. Indemnity; Cooperation.

(a) The Company will indemnify and defend the Executive in accordance with the
formation documents, charters, bylaws or applicable insurance policies of the
Company, and in accordance with any other law or statute affording the Executive
a right of indemnification and defense, including but not limited to Section 145
of Title 8 of the Delaware Chancery Code, for any acts or omissions made by the
Executive in good faith in the course of the Executive’s employment with the
Company.

(b) During the Term of Employment and for a period of three (3) years after the
termination of the Executive’s employment, and during all reasonable times
thereafter, the Executive will (i) fully cooperate with the Company in providing
truthful testimony as a witness or a declarant in connection with any present or
future litigation, administrative or arbitral proceeding involving the Company
or any of its affiliates with respect to which the Executive may have relevant
information and (ii) assist the Company during the investigatory and discovery
phases (or prior thereto) of any judicial, administrative, internal, arbitral or
grievance proceeding involving the Company or any of its affiliates and with
respect to which the Executive may have relevant information. The Company will,
within thirty (30) days of the Executive producing receipts satisfactory to the
Company, reimburse the Executive for any reasonable and necessary expenses
incurred by the Executive in connection with such cooperation.

(c) Without limiting any other provision of this Agreement, this Section 12
shall survive the termination or expiration of this Agreement for any reason
whatsoever.

13. Notices. All notices, requests, demands or other communications provided for
hereby shall be in writing and shall be deemed to have been duly given (a) when
delivered personally, (b) one day after having been sent by telegram, telecopy
or similar electronic means, or by overnight courier service against receipt, or
(c) four days after having been sent within the continental United States by
first-class certified mail, return receipt requested, postage prepaid, to the
other party. Any notices to the Company shall be sent to the principal executive
offices of the Company. Any notices to the Executive shall be sent to the last
known address of the Executive on record with the Company.

 

9



--------------------------------------------------------------------------------

14. Governing Law. This Agreement shall be enforced, governed by and construed
in accordance with the laws of the State of New York. Each party hereby submits
to the exclusive jurisdiction of the Supreme Court of the State of New York, and
the United States District Court for the Southern District of New York, for the
purpose of enforcement of this Agreement and waives, and agrees not to assert,
as a defense in any such action or proceeding, that such party was not subject
to the personal jurisdiction of any such court or that venue is improper for
lack of residence, inconvenient forum or otherwise. The parties also agree that
service of process (the method by which a party may be served with any such
court papers) may be made by overnight mail at the applicable address set forth
in Section 13. The Company may also have other rights and remedies it may have
at any time against the Executive, whether by law or under this Agreement.

15. Construction. Each party acknowledges that such party has participated with,
at its option, the advice of counsel, in the preparation of this Agreement. The
language of all provisions of this Agreement shall in all cases be construed as
a whole, extending to it its fair meaning, and not strictly for or against
either of the parties. The parties agree that they have jointly prepared and
approved the language of the provisions of this Agreement and that should any
dispute arise concerning the interpretation of any provision hereof, neither
party shall be deemed the drafter nor shall any such language be presumptively
construed in favor of or against either party.

16. Severability. The conditions and provisions herein set forth shall be
severable, and if any condition or provision or portion thereof shall be held
invalid or unenforceable, then said condition or provision shall not in any
manner affect any other condition or provision and the remainder of this
Agreement and every section thereof construed without regard to said invalid
condition or provision, shall continue in full force and effect.

17. Assignment. Neither party shall have the right, subject to Section 11
hereof, to assign the Executive’s rights and obligations with respect to his
actual employment duties without the prior consent of the other party.

18. Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof, and this
Agreement supersedes and renders null and void any and all prior oral or written
agreements, understandings or commitments pertaining to the subject matter
hereof, including, without limitation, the Prior Agreement. No waiver or
modification of the terms or provisions hereof shall be valid unless in writing
signed by the party so to be charged thereby and then only to the extent therein
set forth.

19. Withholding and Payroll Practices. All salary, severance payments, bonuses
or benefits provided by the Company under this Agreement shall be net of any tax
or other amounts required to be withheld by the Company under applicable law and
shall be paid in the ordinary course pursuant to the Company’s then existing
payroll practices or as otherwise specified in this Agreement.

20. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

21. Headings. Headings in this Agreement are for reference only and shall not be
deemed to have any substantive effect.

 

10



--------------------------------------------------------------------------------

22. Section 280G.

(a) Notwithstanding any other provisions of this Agreement to the contrary, in
the event that it shall be determined that any payment or distribution in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code) to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Payments”), would constitute an “excess parachute payment” within the meaning
of Section 280G of the Code, the Company shall reduce (but not below zero) the
aggregate present value of the Payments under the Agreement to the Reduced
Amount (as hereinafter defined), if reducing the Payments under this Agreement
will provide the Executive with a greater net after-tax amount than would be the
case if no such reduction was made. The Payments shall be reduced as described
in the preceding sentence only if (1) the net amount of the Payments, as so
reduced (and after subtracting the net amount of federal, state and local income
and payroll taxes on the reduced Payments), is greater than or equal to (2) the
net amount of the Payments without such reduction (but after subtracting the net
amount of federal, state and local income and payroll taxes on the Payments and
the amount of Excise Tax (as hereinafter defined) to which the Executive would
be subject with respect to the unreduced Payments). Any reduction shall be made
in accordance with Section 409A of the Code.

(b) The “Reduced Amount” shall be an amount expressed in present value that
maximizes the aggregate present value of Payments without causing any Payment
under this Agreement to be subject to the Excise Tax, determined in accordance
with Section 280G(d)(4) of the Code. The term “Excise Tax” means the excise tax
imposed under Section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.

(c) All determinations to be made under this Section 22 shall be made by an
independent registered public accounting firm or consulting firm selected by the
Company immediately prior to a change in control, which shall provide its
determinations and any supporting calculations both to the Company and the
Executive within ten (10) days of the change in control. Any such determination
by such firm shall be binding upon the Company and the Executive. All fees and
expenses of the accounting or consulting firm in performing the determinations
referred to in this Section 22 shall be borne solely by the Company.

23. Section 409A.

(a) This Agreement is intended to comply with Section 409A of the Code, and will
be interpreted accordingly. References under this Agreement to the Executive’s
termination of employment shall be deemed to refer to the date upon which the
Executive has experienced a “separation from service” within the meaning of
Section 409A of the Code.

(b) Notwithstanding anything herein to the contrary, (i) if at the time of the
Executive’s separation from service with the Company, the Executive is a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder or payable
under any other compensatory arrangement between the Executive and the Company,
or any of its affiliates as a result of such separation from service is
necessary in order to prevent any accelerated or additional tax under
Section 409A of the Code, then the Company

 

11



--------------------------------------------------------------------------------

will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Executive) until the date that is six months following the
Executive’s separation from service (or the earliest date as is permitted under
Section 409A of the Code), at which point all payments deferred pursuant to this
Section shall be paid to the Executive in a lump sum and (ii) if any other
payments of money or other benefits due to the Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner that does not cause such an accelerated or additional tax.
Any payments deferred pursuant to the preceding sentence shall be paid together
with interest thereon at a rate equal to the applicable Federal rate for
short-term instruments.

(c) To the extent any reimbursements or in-kind benefits due to the Executive
under this Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to the
Executive in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
Additionally, to the extent that the Executive’s receipt of any in-kind benefits
from the Company or its affiliates must be delayed pursuant to this Section due
to his status as a “specified employee”, the Executive may elect to instead
purchase and receive such benefits during the period in which the provision of
benefits would otherwise be delayed by paying the Company (or its affiliates)
for the fair market value of such benefits (as determined by the Company in good
faith) during such period. Any amounts paid by the Executive pursuant to the
preceding sentence shall be reimbursed to the Executive (with interest thereon)
as described above on the date that is six months following his separation from
service.

(d) Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A of the Code.

(e) The Company shall consult with the Executive in good faith regarding the
implementation of the provisions of this Section. Without limiting the
generality of the foregoing, the Executive shall notify the Company if he
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation, or benefits) would cause the Executive to incur
any additional tax under Code Section 409A and, if the Company concurs with such
belief after good faith review or the Company independently makes such
determination, then the Company shall, after consulting with the Executive, use
reasonable best efforts to reform such provision to comply with Code
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Code Section 409A.

(f) Any amount that the Executive is entitled to be reimbursed for any
business-related expenses borne by the Executive under this Agreement will be
reimbursed to the Executive as promptly as practicable and in any event not
later than the last day of the calendar year after the calendar year in which
the expenses are incurred, and the amount of expenses eligible for reimbursement
during any calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year.

 

12



--------------------------------------------------------------------------------

(g) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(h) Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of base salary
or other compensation is to be paid for a specified continuing period of time
beyond the Executive’s termination of employment in accordance with the
Company’s payroll practices (or other similar term), the payments of such base
salary or other compensation shall be made on a monthly basis.

(i) To the extent that severance payments or benefits pursuant to this Agreement
are conditioned upon the execution and delivery by the Executive of a separation
agreement and general release (and the expiration of any revocation rights
provided therein) which could become effective in one of two (2) taxable years
of the Executive depending on when the Executive executes and delivers such
separation agreement and general release, any deferred compensation payment
(which is subject to Code Section 409A) that is conditioned on execution of the
separation agreement and general release shall be made within ten (10) days
after the separation agreement and general release becomes effective and such
revocation rights have lapsed, but not earlier than the first business day of
the later of such taxable years.

24. Representations. The Company represents that the Company’s execution and
delivery of this Agreement and the performance of its obligations hereunder:
(a) has been authorized by all required corporate action on the part of the
Company; and (b) will not conflict with, result in any breach of, or constitute
a default under, any contract, agreement or arrangement to which the Company is
a party. The Executive represents that the Executive’s execution and delivery of
this Agreement and the performance of the Executive’s obligations hereunder will
not conflict with, result in any breach of, or constitute a default under, any
contract, agreement or arrangement to which the Executive is a party.

[Signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have affixed their signatures as of the
day and year first above written.

 

NEWS CORPORATION     ROBERT THOMSON By:   /s/ Dana Ritzcovan     /s/ Robert
Thomson Name: Dana Ritzcovan     Title: Chief Human Resources Officer    